PER CURIAM.
The evidence of the plaintiff, if believed, is sufficient to sustain the verdict in this case, and it is evident that the jury believed that evidence. The charge of the Court was free from harmful error, for it is not reversible error for the Court to refrain from charging the jury upon all the deductions which the jury could draw from all the facts and circumstances in a case. Counsel ordinarily have the right to argue to the jury their own conception of what reasonable deductions should be drawn from facts in evidence and it is not necessary to this end that the Court point out all the deductions that might reasonably be drawn from these facts.
The judgment below is affirmed.